Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it recites that the tweeter is disposed in the middle portion of the housing. Assuming that this means middle in a vertical sense (between high and low), then claim 2 conflicts with claim 1 on which it depends because it is said that the squawker is in the middle of the housing and the woofer and tweeter are above or below the squawker. The tweeter can’t be above or below the squawker as in claim 1 but also in the middle portion as called for in claim 2. It could be interpreted that middle means middle in a vertical sense or a horizontal sense and therefore the claim is not clear. 
And for this reason, claim 1 itself is indefinite because the recitation of claim 2 calls into question the meaning of “middle” in claim 1 since claim 2 forms some of the specification that sheds light on the meaning of the claims, including claim 1.
Claim 10 is substantially similar to claim 1 and is rejected for the same reasons.
Claims 2-9 and 11-18 are further rejected for incorporating the indefiniteness of the claims on which they each depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20100246873) and Li (US 20210152774).
Regarding claim 1, Chen teaches a sound box assembly for a display apparatus (a first speaker set 100 for display device 500, Chen, [0022], fig 1), comprising: a housing defining a chamber therein (resonance chamber 137, Chen, [0035] fig 4), a connecting part connected to the housing (third tab 1138, Chen, [0029], fig 5), and configured to be connected with the display apparatus (wherein it is said that that first, second, and third tabs 1136, 1137, and 1138 are used for fixing the speaker set 100 onto the display 500, Chen, [0029], fig 5) and a loudspeaker arranged in the chamber of the housing (middle woofers 30, Chen, [0025], fig 4), a sound-image center being disposed at a center position of the display apparatus when the loudspeaker playing sound (fig. 1 of Chen shows what would be recognized as a typical symmetrical stereo setup which inherently has the latent characteristic recited in the claim of a centered sound-image when playing the most basic monaural sound and in any case clearly capable of a center sound image in the same sense of applicant’s disclosed invention); wherein the loudspeaker comprises a woofer (middle woofers 30, [0025], fig 4) and a tweeter (tweeters 20, [0025] fig 4): 
Although Chen does not teach a squawker arranged at a middle portion of the housing and a woofer and a tweeter, one of the woofer and the tweeter being arranged above the squawker, and the other one of the woofer and the tweeter being arranged below the squawker, Li teaches a vertical arrangement next to a display device of three increasingly sized speakers which is basically the woofer being arranged over the squawker and the tweeter being arranged below the squawker (102b2, Li, fig 9). 
It would have been obvious to use the claimed arrangement since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 2, Chen and Li teach the sound box assembly according to claim 1, wherein the tweeter is disposed at the middle portion of the housing (assuming middle portion means horizontally centered), arranged below the squawker, and spaced from the squawker by a first distance; and the woofer is disposed at an upper portion of the housing, and spaced from the squawker by a second distance, wherein the second distance is greater than the first distance (this claimed configuration is anticipated by the top three speakers in fig 9 of Li, see labeled portion below).

    PNG
    media_image1.png
    202
    349
    media_image1.png
    Greyscale
  
Regarding claim 3, Chen and Li teach the sound box assembly according to claim 1, further comprising: a bass reflex tube arranged in the housing and having a position corresponding to a position of the woofer (resonance chamber 137 behind woofers 30 and opening through sound orifice 1334, Chen, [0035] fig 4).  
Regarding claim 4, Chen and Li teach the sound box assembly according to claim 3, further comprising a bracket connected in the housing (mounting wall 111, Chen, [0024], fig 4), and a mounting hole being formed in the bracket and having a position corresponding to a position of the loudspeaker (woof outlets, 1115, Chen [0025] fig 4), and the loudspeaker being mounted in the mounting hole (woofers go in woof outlets, fig 4), wherein a sound guide hole is formed in the bracket, a sound guide groove is arranged on a back side of the bracket and having a position corresponding to that of the sound guide hole, an opening of the sound guide groove faces towards the woofer, and the sound guide groove is connected with the back side of the bracket to form the bass reflex tube (resonance chamber 137 has a sound guide profile behind the woofer similar to the characteristic of 141 in applicant’s fig 3, Chen, fig 4]).  
Claim 10 is substantially similar to claim 1 and is rejected for the same reasons.
Claim 11 is substantially similar to claim 2 and is rejected for the same reasons.
Claim 12 is substantially similar to claim 3 and is rejected for the same reasons.
Claim 13 is substantially similar to claim 4 and is rejected for the same reasons.

Claims 5-7, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Li, and Tazreiter (US 20070200313).
Regarding claim 5, Chen and Li teach the sound box assembly according to claim 1, wherein the sound box assembly is connected to a moving part of the display apparatus through the connecting part, and configured to move between a first position and a second position in a left-right direction of the display apparatus, wherein the first position is located on a back side of a screen of the display apparatus (first and second position S202, Li, fig 10 and fig 8), and the second position is located on a left or right side of the screen (Li fig 8).
Although Chen and Li do not teach the feature wherein the sound box assembly further comprises: a distance sensor arranged on a side of the housing away from the screen, the sound box assembly being configured to be prohibited from moving to the second position when a distance detected by the distance sensor is less than or equal to a distance threshold, Tazreiter teaches a retractable step to prevent a collision with objects (Tazreiter, abstract) and it would have been obvious that the collision sensor senses an insufficient distance because this is the universal characteristic of all collisions (insufficient distance between objects).  
It would have been obvious to one of ordinary skill in the art to incorporate distance sensors with the motivation of preventing a collision with other objects.
Regarding claims 6 and 7, Chen, Li and Tazreiter teach the sound box assembly according to claim 5.
Although Chen, Li and Tazreiter do not teach wherein the distance sensor comprises: a first distance sensor disposed at a lower portion of the housing or one or more second distance sensors disposed above the first distance sensor, it would have been obvious that sensors could be placed at any portion of the housing in which a collision is desired to be avoided at the expense and designer balance of more sensors balanced with more precision and expense as is predictable.
Claims 14, 19 and 20 are each substantially similar to claim 5 and are rejected for the same reasons.
Claim 15 is substantially similar to claim 6 and is rejected for the same reasons.
Claim 16 is substantially similar to claim 7 and is rejected for the same reasons.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Chen, Li, and Davi (US 20070036369).
Regarding claim 8, Chen,  and Li teach the sound box assembly according to claim 1.
Although they do not teach wherein the housing comprises a cloth net covering an outer surface of a front side of the housing, Davi teaches cloth net covering (Davi, [0030]) and would have been obvious as the improvement of a similar system in the same way.  
Claim 17 is substantially similar to claim 8 and is rejected for the same reasons.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable  Chen, Li, Davi, and Dillon (US 20030048918).
Regarding claim 9, Chen, Liu, and Davi teach the sound box assembly according to claim 8, wherein the housing further comprises a grid frame (grid, Davi, [0030]) and a rear housing (Chen fig 4), the grid frame comprises a sound output area having a position corresponding to a position of the loudspeaker; and the cloth net covers an outer surface of the grid frame (Davi, [0030]).
Although Chen, Li, and Davi do not teach wherein the grid frame is snapped with the rear housing to define the chamber; Dillon teaches snap-fitted grid to cover loudspeaker transducer (Dillon, [0018]) and would have been obvious as the improvement of a similar system in the same way.  
Claim 18 is substantially similar to claim 9 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651